Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 4, 2022. 

Amendments
           Applicant's amendments, filed April 4, 2022, is acknowledged. Applicant has cancelled Claims 3-4, 11-13, 15-17, 19, 25-33, 35-38, 41-51, 53-61, 63-66, and 69-79, and amended Claims 20-22. 
	Claims 1-2, 5-10, 14, 18, 20-24, 34, 39-40, 52, 62, and 67-68 are pending.

Election/Restrictions
Applicant has elected without traverse the invention of Group I, Claims 1-2, 5-10, 14, 18, 24, 34, 52, and 62, drawn to a variant adeno-associated virus (AAV) capsid polypeptide, and an adeno-associated virus (AAV) vector comprising a nucleic acid sequence encoding a variant AAV capsid polypeptide classified in C12N 15/8645.
Within Group I, Applicant has elected without traverse the following species, wherein:
i) the alternative functional property is wherein said variant AAV capsid polypeptide further exhibits increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide", as recited in Claims 5 and 24; and 
ii) alternative capsid SEQ ID NO is AAV-10A1 (SEQ ID NO:1), as recited in Claims 18 and 34.
	In light of allowable SEQ ID NO:1, the Examiner has withdrawn the alternative capsid SEQ ID NO species election and extended the search of non-elected SEQ ID NO species. See discussion below of Allowable Subject Matter.
Claims 1-2, 5-10, 14, 18, 20-24, 34, 39-40, 52, 62, and 67-68 are pending.
	Claims 2, 6-10, 20-23, 39-40, 52, 62, and 67-68 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 5, 14, 18, 24, and 34 are under consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/745,226 filed October 12, 2018 and 62/651,010 filed March 30, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
1.	Applicant has not filed any Information Disclosure Statements with the instantapplication. 
This deficiency is underscored in light of rejection set forth below per Applicant's own prior art, but not cited in an IDS.

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Lai et al (FASEB J. 26(1): Supplement 1134.1, April 2012).
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
2. 	The prior objection to Claims 20-22 is withdrawn in light of Applicant’s amendments to the claims, placing the claims with Group II, Claims 20-23, 39, and 67, drawn to a method of using the variant AAV capsid polypeptides to reduce the amount of total AAV vector administered to a subject, said method comprising the step(s) of: administering to a subject an AAV vector comprising a variant AAV capsid polypeptide, classified in CPC C12N 2710/10041.

Allowable Subject Matter
3. 	Claims 18 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	A variant AAV capsid polypeptide of SEQ ID NO:1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, and 13 are free of the prior art. 
	 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4. 	Claims 1, 5, 14, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “variant” and “non-variant”, which renders the claims indefinite because the recitation implies a genus of undisclosed rAAV capsid polypeptide amino acid sequences from which “variant” and “non-variant” are to be determined, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
	[00134] discloses the “variant” AAV capsid protein comprises at least one amino acid sequence difference relative to “a substantially identical non-variant parent AAV capsid protein”. 
The specification fails to disclose the definition of “substantially identical”, and thus, “substantially identical” is, itself, an arbitrary and subjective determination. While [00142] disclose possible embodiments of at least 25% identity to a reference sequence, [00142] fails to actually, and objectively, define “substantially identical”. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims. 

5. 	Claim(s) 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 recites wherein said variant AAV capsid polypeptide (of Claim 1) is part of a functional AAV capsid, wherein said functional AAV capsid packages a nucleic acid sequence selected from the group consisting of a non-coding RNA, a protein coding sequence, an expression cassette, a multi-expression cassette, a sequence for homologous recombination, a genomic gene targeting cassette, and a therapeutic expression cassette.
Such fails to further limit the independent Claim 1 because the claims are directed to the variant AAV capsid polypeptide, which has not changed. 
Furthermore, to the extent that the claim recites molecules encoded by nucleic acid encoded by the encapsidated rAAV vector comprising the variant AAV capsid polypeptide of Claim 1, here too, that which is encoded by the rAAV vector nucleic acid does not change or modify the variant AAV capsid polypeptide of Claim 1. That which is encoded by the rAAV vector nucleic acid is irrelevant to the amino acid sequence of the claimed variant AAV capsid polypeptide of Claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

6. 	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites wherein said variant AAV capsid polypeptide (of Claim 1) is part of a functional AAV capsid, wherein said functional AAV capsid packages a nucleic acid sequence selected from the group consisting of a non-coding RNA, a protein coding sequence, an expression cassette, a multi-expression cassette, a sequence for homologous recombination, a genomic gene targeting cassette, and a therapeutic expression cassette.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation an expression cassette, and the claim also recites a therapeutic expression cassette, a gene targeting cassette, and a multi-expression cassette which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction is required.

7. 	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 1 recites the functional limitation, “wherein said variant AAV capsid polypeptide exhibits increased transduction or tropism in human pancreatic tissue or human islets as compared to a non-variant parent capsid polypeptide”.
Claim 5, dependent upon Claim 1, recites the functional limitation, “wherein said variant AAV capsid polypeptide further exhibits increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide”.
Either this is an inherent property of (that naturally flows from) the capsid [structure] of independent Claim 1, or it is not. 
To the extent it is an inherent property (that naturally flows) from the product of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that the “wherein said variant AAV capsid polypeptide further exhibits increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide” clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of variant AAV capsid structure positively in Claim 1. 
Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose an rAAV capsid that exhibits increased transduction or tropism in human pancreatic tissue or human islets as compared to a non-variant parent capsid polypeptide (Claim 1), yet does NOT also exhibit increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide (Claim 5).
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8. 	Claim(s) 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the functional limitation, “wherein said variant AAV capsid polypeptide exhibits increased transduction or tropism in human pancreatic tissue or human islets as compared to a non-variant parent capsid polypeptide”.
Claim 5, dependent upon Claim 1, recites the functional limitation, “wherein said variant AAV capsid polypeptide further exhibits increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide”.
Either this is an inherent property of (that naturally flows from) the capsid [structure] of independent Claim 1, or it is not. 
The claim denotes that not all of the variant AAV capsid structures of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent it is not an inherent property (that naturally flows) from the product of the independent claim, then the claim is considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
Furthermore, in regard to instant claims, it is noted that the “wherein said variant AAV capsid polypeptide further exhibits increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide” clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of variant AAV capsid structure positively in Claim 1. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

The specification fails to disclose an rAAV capsid that exhibits increased transduction or tropism in human pancreatic tissue or human islets as compared to a non-variant parent capsid polypeptide (Claim 1), yet does NOT also exhibit increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide (Claim 5).
The specification fails to disclose the common core structure of variant AAV capsids that necessarily and predictably have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide, as opposed to those variant AAV capsids, isolated and/or in the context of an encapsidated rAAV virion, which do not the functional property(ies) of exhibiting increased transduction or tropism in human pancreatic tissue or human islets. 
The specification fails to disclose the common core structure of variant AAV capsids that necessarily and predictably have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide, as opposed to those variant AAV capsids, isolated and/or in the context of an encapsidated rAAV virion, which do not the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide. 
The specification fails to disclose the common core structure of variant AAV capsids, isolated and/or in the context of an encapsidated rAAV virion, that necessarily and predictably have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide, as opposed to the common core structure of variant AAV capsids, isolated and/or in the context of an encapsidated rAAV virion, that necessarily and predictably have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide
The specification fails to disclose how to transform or otherwise modify a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion, that does not have the functional property(ies) of exhibiting increased transduction or tropism in human pancreatic tissue or human islets, into a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion, that necessarily and predictably does have the functional property(ies) of exhibiting increased transduction or tropism in human pancreatic tissue or human islets. 
The specification fails to disclose how to transform or otherwise modify a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion, that does not have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets, into a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion, that necessarily and predictably does have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets, into a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion. 
The specification fails to disclose how to transform or otherwise modify a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion, that does not have the functional property(ies) of exhibiting increased transduction or tropism in human pancreatic tissue or human islets, into a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion, that necessarily and predictably does have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets, into a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion. 
	Appropriate correction is required.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).

9. 	Claim(s) 1, 5, 14, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 24 recite the functional limitation, “wherein said variant AAV capsid polypeptide exhibits increased transduction or tropism in human pancreatic tissue or human islets as compared to a non-variant parent capsid polypeptide”.
Claim 5, dependent upon Claim 1, recites the functional limitation, “wherein said variant AAV capsid polypeptide further exhibits increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide”.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
In the instant case, the specification fails to disclose the amino acid sequence(s), and corresponding position(s) within the enormously broad genus of variant AAV capsid polypeptides that necessarily and predictably confer the functional property(ies) of: 
exhibiting increased transduction or tropism in human pancreatic tissue or human islets as compared to a non-variant parent capsid polypeptide (Claims 1 and 24); or
exhibiting increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide (Claim 5), 
wherein said enormously broad genus of variant AAV capsid polypeptides are isolated polypeptides or in the context of encapsidated rAAV virions (Claim 14). 
Claims 18 and 34 recite, for example, a variant AAV capsid whose amino acid sequence is SEQ ID NO:1 (737 amino acids). Thus, the claims reasonably encompass an enormous genus of at least 2 x 10^57 possible amino acid permutations to the variant AAV capsid. 
Claims 18 and 34 recite only 13 species. 
The specification fails to disclose the common core structure of variant AAV capsids that necessarily and predictably have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide, as opposed to those variant AAV capsids, isolated and/or in the context of an encapsidated rAAV virion, which do not the functional property(ies) of exhibiting increased transduction or tropism in human pancreatic tissue or human islets. 
The specification fails to disclose the common core structure of variant AAV capsids that necessarily and predictably have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide, as opposed to those variant AAV capsids, isolated and/or in the context of an encapsidated rAAV virion, which do not the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide. 
The specification fails to disclose the common core structure of variant AAV capsids, isolated and/or in the context of an encapsidated rAAV virion, that necessarily and predictably have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide, as opposed to the common core structure of variant AAV capsids, isolated and/or in the context of an encapsidated rAAV virion, that necessarily and predictably have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide
The specification fails to disclose how to transform or otherwise modify a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion, that does not have the functional property(ies) of exhibiting increased transduction or tropism in human pancreatic tissue or human islets, into a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion, that necessarily and predictably does have the functional property(ies) of exhibiting increased transduction or tropism in human pancreatic tissue or human islets. 
The specification fails to disclose how to transform or otherwise modify a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion, that does not have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets, into a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion, that necessarily and predictably does have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets, into a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion. 
The specification fails to disclose how to transform or otherwise modify a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion, that does not have the functional property(ies) of exhibiting increased transduction or tropism in human pancreatic tissue or human islets, into a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion, that necessarily and predictably does have the functional property(ies) of exhibiting increased transduction or tropism in one or more types of cells within human islets, into a variant AAV capsid, isolated and/or in the context of an encapsidated rAAV virion. 

	Lochrie et al (J. Virology 80(2): 821-834, 2006; of record in IDS of Applicant’s application 16/503,293) is considered relevant prior art for having taught variant AAV2 capsid proteins comprising one or more amino acid mutations. While some variants showed increased transduction activity, others showed decreased transduction. Mutations that reduced receptor binding do not reduce antibody neutralization, and vice versa. Even if the capsid variant is able to bind target receptor as efficiently as wildtype capsid, the variants may exhibit less transduction efficiency (pg 829, col. 2). 
Adachi et al (Nature Communications 5: 3075, 14 pages, doi:10.1038/ncomms4075; 2014) is considered relevant prior art for having taught adeno-associated virus (AAV) capsid engineering is an emerging approach to advance gene therapy. However, a systematic analysis on how each capsid amino acid contributes to multiple functions remains challenging (Abstract). Structural knowledge-based prediction of viral capsid functions remains a significant challenge (pg 2, col. 1). There is no correlation of which amino acids and their locations in the AAV capsid are responsible for a given phenotypic result, e.g. enhancing or decreasing transduction in a given target cell type, as illustrated by the diverse amino acid mutations (Figure 6).
Schaffer et al (U.S. 2016/0017295) disclosed variant AAV capsids having increased resistance to human neutralizing antibodies (Abstract). While Schaffer contemplates pancreatic and islet cells to be target cells of the AAV virions comprising the variant capsids [0161], Schaffer et al do not disclose any working examples of variant AAV capsids that exhibit improved transduction of pancreatic or islet cells. 
Zhong et al (Molecular Therapy 22 (Suppl 1): Abstract 290, May 2014) is considered relevant prior art for having taught a variant rAAV capsid that exhibited “significantly diminished….expression in…pancreas…as compared to wildtype rAAV9”. 
Yan et al (Human Gene Therapy 26: 38-49, 2015) is considered relevant prior art for having taught rAAV capsid variants that exhibit increased tropism for the pancreas in non-human animals such as ferrets and pigs, as compared to reference organs such as lung, kidney, or spleen (Figure 3). However, Yan et al do not teach human pancreatic islet tropism, and also taught that while the rAAV capsid transduced pancreatic polypeptide (PP) cells of the islets, do not transduce the alpha, beta, nor delta cells of the islets (pg 44, col. 1). 
Lisowski et al (U.S. Patent 9,169,299) disclosed a variant AAV capsid (SEQ ID NO:56; syn. AAV-PAEC-2) that is 93% identical to instant SEQ ID NO:1 and 96% identical to instant SEQ ID NO:2 (search results available in SCORE); however, Lisowski et al do not disclose SEQ ID NO:56 (syn. AAV-PAEC-2) to exhibit increased tropism for the human pancreas or human islets. Rather, Lisowski et al disclosed a variant AAV capsid (AAV-DJ) having 2- to 4-fold less efficient transduction of pancreatic cells as compared to wildtype AAV8 and AAV9 (col. 17, lines 8-10; Table 1). 
Lisowski et al also disclosed SEQ ID NO:31 (syn. AAV-LK03) and SEQ ID NO:46 (syn. AAV-LK18) that are 97% identical to SEQ ID NO:8); however, Lisowski et al do not disclose SEQ ID NO:31 and SEQ I DNO:46 to exhibit increased tropism for the human pancreas or human islets.
Arbetman et al (U.S. Patent 11,083,800) disclosed a variant AAV capsid (SEQ ID NO:18; syn. primate AAV-3B) that is 96% identical to instant SEQ ID NO:9, SEQ ID NO:12, SEQ ID NO:6, and SEQ ID NO:7, and 94% identical to instant SEQ ID NO:10 (search results available in SCORE), and exhibits decreased immunoreactivity; however, Arbetman et al do not disclose SEQ ID NO:18 (syn. primate AAV-3B) to exhibit increased tropism for the human pancreas or human islets. 
Nathwani et al (U.S. Patent 10,414,803) disclosed a variant AAV capsid (SEQ ID NO:3) that is 98% identical to instant SEQ ID NO:3, and 97% identical to instant SEQ ID NO:8, SEQ ID NO:4, SEQ ID NO:5, and SEQ ID NO:13; however, Nathwani et al do not disclose SEQ ID NO:3 to exhibit increased tropism for the human pancreas or human islets.

The specification fails to make up for the deficiencies in the prior art to describe the enormously broad genus of variant AAV capsid polypeptide amino acid sequences that necessarily and predictably confer the functional property(ies) of: 
exhibiting increased transduction or tropism in human pancreatic tissue or human islets as compared to a non-variant parent capsid polypeptide (Claims 1 and 24); or
exhibiting increased transduction or tropism in one or more types of cells within human islets as compared to a non-variant parent capsid polypeptide (Claim 5), 
wherein said enormously broad genus of variant AAV capsid polypeptides are isolated polypeptides or in the context of encapsidated rAAV virions (Claim 14). 

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the enormous genus of variant AAV capsids polypeptides exhibiting increased transduction or tropism in human pancreatic tissue or human islets as compared to a non-variant parent capsid polypeptide, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10. 	Claim(s) 1, 5, 14, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loiler et al (Gene Therapy 10: 1551-1558, 2003). 
With respect to Claims 1, 5, and 24, Loiler et al is considered relevant prior art for having taught a variant adeno-associated virus (AAV) capsid polypeptide, wherein said variant AAV capsid polypeptide exhibits increased transduction or tropism in human pancreatic tissue or human islets as compared to a non-variant parent capsid polypeptide (pg 1553, Table 1, Figure 5; AAV2-ApoE ligand vs AAV2 wildtype capsid; “the relative transduction efficiency…was approximately 9000-fold greater with the ApoE capsid”). 
With respect to Claim 14, Loiler et al taught wherein said variant AAV capsid polypeptide is part of a functional AAV capsid, wherein said functional AAV capsid packages a nucleic acid sequence encoding an expression cassette and protein coding sequence (pg 1553, col. 1, GFP marker).
Thus, Loiler et al anticipate the claims. 

Conclusion
11. 	Claims 1, 5, 14, and 24 are rejected. 
Claims 18 and 34 are objected to for reciting allowable subject matter, but being dependent upon rejected claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633